TXUE DRAFT 6/24/10 7/9/10
 


PROFESSIONAL SERVICES AGREEMENT
 
BY AND BETWEEN
 
ATTUNE RTD
 
AND
 
TXU ENERGY RETAIL COMPANY LLC
 
CONTRACT NO. C0659201C
 
July [___], 2010
 
-1-

--------------------------------------------------------------------------------

 
 
This Professional Services Agreement (this "Agreement") is made and shall become
effective as of July [___], 2010 (the "Effective Date"), by and between TXU
Energy Retail Company LLC, a Texas limited liability company ("COMPANY"), and
Attune RTD, a Nevada corporation ("CONTRACTOR"), pursuant to which CONTRACTOR
will provide to COMPANY the services described in the Statement of
Work.  COMPANY and CONTRACTOR may be referred to each as a "Party" or
collectively as the "Parties".
 
In consideration of the obligations herein and other consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
ARTICLE 1.                                DEFINITIONS
 
Capitalized terms not defined within another section of this Agreement are
defined below.
 
"COMPANY Group" means COMPANY, its ultimate parent corporation, Energy Future
Holdings Corp., and all subsidiaries and affiliates of Energy Future Holdings
Corp., and all officers, directors, shareholders, associates, related firms and
entities, employees, servants and agents of Energy Future Holdings Corp.,
COMPANY and each such subsidiary or affiliate.
 
"Contract Administrator" means a representative of each Party named in this
Agreement to act in matters relating to the revision of contract language, the
adjustment of compensation or time, and the resolution of issues regarding the
meaning of contract language.
 
"CONTRACTOR Group" means CONTRACTOR, all subcontractors of any tier employed by
CONTRACTOR, and all affiliated or related firms and entities of CONTRACTOR, and
all officers, directors, partners, limited partners, shareholders, associates,
employees, servants and agents of CONTRACTOR and each such subsidiary or
affiliate.
 
"CONTRACTOR Project Team" means CONTRACTOR's employees and subcontractors who
will provide to COMPANY the Work.
 
"Deliverable" means, except to the extent otherwise expressly provided for in
the Statement of Work, any tangible drawings, specifications, reports, and
documents to be developed or prepared by CONTRACTOR for COMPANY as part of the
Work, including without limitation the Data (as defined below), and as specified
in the Statement of Work.  Notwithstanding any other provision in this document,
title to any goods or property, whether Intellectual Property, software,
firmware or personal property, in each case other than Data.  (“Data”)) will not
pass from the CONTRACTOR to the COMPANY or vice versa.  “Data” means (and data
or other information regarding the operation or performance of the services
described in the Statement of Work.  The Statement of Work is essentially for
services rather than the sale of goods.
 
"Statement of Work" means Attachment 1 attached hereto.
 
"Work" or "Services" means the services and other resources and Deliverables
prepared and/or provided by CONTRACTOR to COMPANY hereunder, including without
limitation, all services, resources and Deliverables described in the Statement
of Work.
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE 2.                                SCOPE OF WORK AND DELIVERABLES
 
CONTRACTOR shall perform the Work as specified in this Agreement and the
Statement of Work.  Except as otherwise set forth herein or in the Statement of
Work, CONTRACTOR will provide all materials, equipment, tools, supervision, and
manpower resources necessary for the full and complete performance of the Work
and the preparation of any Deliverables.
 
ARTICLE 3.                                NON-EXCLUSIVE
 
COMPANY reserves the right to obtain the types of services provided by
CONTRACTOR from other sources without obligation or liability to CONTRACTOR.
 
ARTICLE 4.                                TERM OF AGREEMENT
 
The term of this Agreement shall commence on the Effective Date and, unless this
Agreement is terminated earlier, shall continue through and including January
31, 2011 (the "Initial Term").  After the end of the Initial Term and each
Renewal Term (as hereafter defined), this Agreement shall terminate unless at
least 30 days prior to the end of the Initial Term or such Renewal Term, as the
case may be, COMPANY provides CONTRACTOR written notice of COMPANY's intent to
extend the term of this Agreement for an additional one-year term (a "Renewal
Term"); provided that in no event shall this Agreement continue in effect for
longer than 10 years after the Effective Date.
 
ARTICLE 5.                                COMPENSATION
 
Subject to the requirements of this Article 5, and as full compensation for the
proper performance by CONTRACTOR of the Work, COMPANY will compensate CONTRACTOR
in accordance with the rates or prices contained in the Statement of Work.
 
Except as otherwise expressly provided in the Statement of Work, COMPANY will
not reimburse costs for any expenses, including, without limitation:
 
·  
secretarial, clerical, and word processing services (whether normal, temporary,
or overtime)

·  
overtime meals, parking, or transportation (except for travel costs described
above)

·  
local telephone charges

·  
office or conference room rental or support services

·  
building services

·  
computer services

·  
equipment rental

·  
library services

·  
accounting and billing

·  
internal messenger service

·  
subscription or maintenance fees

·  
office supplies

·  
document or file storage

·  
photocopying charges

·  
costs of incoming or outgoing facsimiles and electronic data transmissions

 
COMPANY will not reimburse any fees or disbursements for which a deduction is
disallowed under Section 162(e) of the Internal Revenue Code (relating to
lobbying expenses), unless the appropriate COMPANY has granted advance written
approval of such expenditures.
 
-3-

--------------------------------------------------------------------------------

 
ARTICLE 6.                                INVOICES AND PAYMENT
 
Invoices will be submitted to COMPANY by CONTRACTOR in arrears at the end of
each calendar month in which Work is performed.  Such invoices will include a
detailed description, reasonably acceptable to COMPANY, of the Work invoiced
thereunder and amounts billed therefor.  COMPANY shall not be obligated to pay
any invoice that does not conform to the requirements of this Agreement,
including, without limitation, the requirements of Article 5; provided that
COMPANY shall promptly notify CONTRACTOR of any such non-payment of an
invoice.  If CONTRACTOR fails to provide a correct invoice to COMPANY for any
Work within 120 calendar days after the last day of the month in which such Work
is performed, then COMPANY shall not be obligated to pay for such Work.
 
Each invoice issued in connection with Work shall reference this Agreement by
number.
 
CONTRACTOR's invoices, if in compliance with this Agreement, will be paid within
60 days of COMPANY's receipt thereof; provided that should COMPANY dispute any
portion of an invoice, COMPANY shall be obligated to pay only the undisputed
portion of the invoice within such 60-day period, and shall advise CONTRACTOR in
writing of its reasons for withholding the disputed portion.  COMPANY will
thereafter pay such disputed amount to CONTRACTOR upon the resolution of such
dispute to the Parties' mutual satisfaction.  In the event that COMPANY does not
pay an undisputed or resolved amount when due, then CONTRACTOR shall, with 10
days after such payment was due, provide COMPANY written notice identifying such
unpaid amount.  If COMPANY fails to pay such undisputed or resolved amount
within 10 business days of receiving such written notice, then such unpaid
amount shall accrue interest at the rate of 1.0% per month or the highest amount
allowed by law, whichever is lower, until paid.
 
ARTICLE 7.                                ACCEPTANCE
 
Unless otherwise provided for in the Statement of Work, COMPANY will have 10
business days to evaluate any Deliverable provided for and described in the
Statement of Work, beginning on the date of COMPANY's receipt of any such
Deliverable from CONTRACTOR ("Acceptance Period").  At the conclusion of the
Acceptance Period, COMPANY may at its option: (a) accept such Deliverable
("Acceptance"); (b) not accept such Deliverable; or (c) upon mutual agreement
with CONTRACTOR, extend the Acceptance Period.
 
In the event that COMPANY notifies CONTRACTOR of COMPANY's decision not to
accept a Deliverable, COMPANY and CONTRACTOR shall promptly undertake
cooperative, good faith efforts for the purpose of:  (a) allowing CONTRACTOR to
correct or modify the Deliverable so as to provide for the Acceptance of that
Deliverable (which Acceptance shall be based on COMPANY's reasonable
determination that the Deliverable conforms to all standards or specifications
applicable to the Deliverable, as provided for in this Agreement and the
Statement of Work); or (b) agreeing to an appropriate adjustment in the
compensation payable by COMPANY for that Deliverable, consistent with the nature
and extent of the deficiencies in that Deliverable which resulted in COMPANY's
decision not to accept that Deliverable.
 
ARTICLE 8.                                SALES/USE TAX
 
A properly authorized Direct Payment Exemption Certificate is attached as
Attachment 2 (Direct Payment Exemption Certificate), which will negate the
necessity of CONTRACTOR's collection of State of Texas Sales and Use Tax from
COMPANY.
 
ARTICLE 9.                                WORK SITE SAFETY, SECURITY, ALCOHOL,
DRUGS AND WEAPONS
 
CONTRACTOR agrees to comply with and ensure that each member of CONTRACTOR Group
complies with, the rules and procedures contained in Attachment 3 (Work Site
Safety, Security, Alcohol, Drugs and Weapons) to this Agreement.
 
ARTICLE 10.                                INSURANCE
 
CONTRACTOR shall, at its sole cost and expense, carry and maintain, and ensure
that any permitted subcontractors hereunder carry and maintain, during the term
of this Agreement the minimum insurance coverages set forth on Attachment 4
(Minimum Insurance Requirements) with substantial and sound insurers.  The
coverage limits are minimum limits and do not limit CONTRACTOR's liability
arising from this Agreement or otherwise and are not to be considered
indications of the actual coverage limits and types of insurance necessary in
connection with performance of the Work and CONTRACTOR's obligations
hereunder.  On or prior to the Effective Date, and on or prior to the each
annual anniversary of the Effective Date, CONTRACTOR shall provide to COMPANY an
insurance certificate evidencing such required insurance coverage.
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE 11.                                INDEPENDENT CONTRACTOR RELATIONSHIP
 
CONTRACTOR will act as and be deemed to be an independent contractor.  Neither
CONTRACTOR nor any of its employees, nor any other members of CONTRACTOR Group,
will act as, nor be deemed to be, an agent or employee of COMPANY.  CONTRACTOR
shall have the sole right to control and directly supervise the method, manner
and details of the Work.  CONTRACTOR does not undertake to perform any
obligation of COMPANY, whether regulatory or contractual, or to assume any
responsibility for COMPANY's business or operations.  CONTRACTOR has the sole
right and obligation to supervise, manage, contract for, direct, procure,
perform or cause to be performed all Work, except as otherwise provided in this
Agreement or the Statement of Work.  CONTRACTOR accepts full and exclusive
liability for the payment of all employer contributions and taxes measured by
the remuneration paid to CONTRACTOR employees as required by all applicable
United States federal, state and local laws, rules and regulations.
 
ARTICLE 12.                                ASSIGNMENT
 
CONTRACTOR will not assign, transfer or otherwise dispose of any of its
obligations or duties hereunder without the prior written approval of COMPANY,
which approval shall not be withheld unreasonably.  Any assignment, transfer or
other disposal made without the express written approval of COMPANY will be null
and void.
 
ARTICLE 13.                                SUBCONTRACTING
 
CONTRACTOR agrees not to subcontract all or any portion of the Work without the
prior written consent of COMPANY, it being understood that in the event COMPANY
provides any such consent, CONTRACTOR will not be relieved of any duty or
liability relating to any Work by reason of subcontracting permitted hereunder,
and, except as expressly required by COMPANY, there will be no contractual
relationship between COMPANY and any subcontractor by virtue of this Agreement.
 
ARTICLE 14.                                BINDING ON SUCCESSORS AND ASSIGNS; NO
THIRD PARTY BENEFICIARIES
 
This Agreement will inure to the benefit of and be binding upon the undersigned
Parties and entities, and their respective legal representatives, successors and
assigns, and, except as expressly provided herein, nothing in this Agreement
shall confer upon any other person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
 
ARTICLE 15.                                FORCE MAJEURE
 
If either Party becomes unable, either wholly or in part, by an event of Force
Majeure, to fulfill its obligations under this Agreement, the obligations
affected by the event of Force Majeure will be suspended only during the
continuance of that inability.  The Party so affected will exercise reasonable
efforts to give written notice of the existence, extent and nature of the event
of Force Majeure to the other Party as soon as practicable after the occurrence
of that event.  The Party so affected will remedy its inability as soon as
practicable.
 
The term "Force Majeure" as used in this Agreement means acts of God (except as
excluded herein), strikes, lockouts, or other industrial disturbances, acts of
public enemies, wars, blockades, insurrections­, riots, epidemics, earthquakes,
restraints or prohibitions by any court, board, department, commission or agency
of the United States or of any States, any civil disturbances, or explosions or
any other similar event beyond the reasonable control of the affected
Party.  Rain, snow, ice or other typical adverse weather conditions will not be
considered events of Force Majeure.
 
ARTICLE 16.                                TERMINATION
 
Except as otherwise agreed in the Statement of Work and notwithstanding the
provisions of Article 4, COMPANY may terminate this Agreement (including the
Statement of Work) at any time, at its sole discretion, by providing written
notice of termination to CONTRACTOR.  The notice of termination will specify the
effective date of any termination.
 
Except as otherwise agreed in the Statement of Work, in the event this Agreement
is terminated, COMPANY's only liability will be to pay CONTRACTOR the unpaid
balance due CONTRACTOR for Work actually performed prior to the date of
termination.  Any Deliverables will be promptly delivered to COMPANY, in
whatever form they exist at the time of such termination; provided that if such
Deliverables are in a draft or developmental form, COMPANY and CONTRACTOR shall
promptly undertake cooperative, good faith efforts for the purpose of agreeing
to an appropriate adjustment in the compensation payable by COMPANY for that
Deliverable.
 
-5-

--------------------------------------------------------------------------------

 
 
If any such termination by COMPANY is following the occurrence of a default by
CONTRACTOR in the performance of any of its obligations hereunder, there may be
deducted from any unpaid balance due CONTRACTOR the amounts of all claims of
COMPANY against CONTRACTOR, including, but not limited to, claims because of
defect in materials and workmanship.
 
ARTICLE 17.                                WARRANTY
 
CONTRACTOR agrees and warrants that its employees, agents and subcontractors
will perform the Work in accordance with high professional standards, and with a
level of care, skill, knowledge and judgment required or reasonably expected of
firms or persons performing comparable services, and in strict accordance with
this Agreement and such other or additional standards, if any, as may be
expressly set forth in the Statement of Work.
 
CONTRACTOR warrants further that its employees, agents and subcontractors
assigned to perform any part of the Work possess the education, experience and
skills required for the satisfactory and professional performance of the Work.
 
If within 12 months of completion of the Work, COMPANY notifies CONTRACTOR in
writing that any of the Work fails to conform to any of the above-specified
warranties, CONTRACTOR will provide to COMPANY, within 10 days of such notice, a
plan to remedy the failure specified in such notice within 30 days of such
notice at no additional cost to COMPANY, which plan shall be acceptable to
COMPANY (the "Remedy Plan").  In the event that the CONTRACTOR is unable to
remedy the failure or re-perform any Work necessary according to the Remedy
Plan, COMPANY will have the right to hire a third party to remedy or re-perform
such Work at CONTRACTOR's expense.
 
CONTRACTOR shall have no liability for defects in the Work to the extent solely
and directly attributable to CONTRACTOR'S reliance upon or use of data, design
criteria, drawings, specifications, or other written information furnished by
COMPANY.
 
In performing the Work, CONTRACTOR will conform and otherwise ensure that the
Work conforms to the specifications and output and delivery standards set forth
in this Article 17 and all other warranties and standards of performance
provided for in the Statement of Work (the "Performance Standards").
 
In case of conflict in the Performance Standards between any documents
referenced or attached to this Agreement (including all Attachments, Exhibits
and Schedules), except to the extent otherwise required by applicable law, the
terms of the Statement of Work shall govern first, then the terms of this
Article 17 shall govern.
 
ARTICLE 18.                                RECORDS AND RIGHTS TO AUDIT
 
CONTRACTOR will keep accurate and complete books of accounts, records, documents
and other evidence related to the charges for and performance of all Work
("Records"), and of all changes or modifications to the charges
therefor.  COMPANY may inspect those records upon prior request at any time
during normal business hours.
 
All Records required for an audit and inspection will be made available at the
offices of CONTRACTOR, at all reasonable times, for inspection, audit or
reproduction, until three years from date of final payment for any
Work.  COMPANY will bear its own expenses incurred in conducting any such
inspection or audit; provided that should any audit or investigation produce
evidence that CONTRACTOR has overstated charges or units of measure upon which
charges are based, or provided gifts, gratuities or other benefits to employees
of COMPANY in violation of the Business Ethics provisions of this Agreement,
CONTRACTOR will be liable to COMPANY the cost of audit and investigation (in
addition to any other remedies COMPANY may have hereunder or under applicable
law).
 
CONTRACTOR'S records shall be subject to audit two times every 12 months.
 
ARTICLE 19.                                BUSINESS ETHICS
 
CONTRACTOR represents, warrants and covenants that neither it, nor any member of
CONTRACTOR Group nor any other person or entity associated in any manner with
CONTRACTOR, has provided or offered, or during the term of this Agreement will
provide or offer, any compensation or benefit of any type, including any gift or
gratuity, other than advertising mementos or other tokens of nominal value or
reasonable business meals and business entertainment, to any COMPANY employee.
 
-6-

--------------------------------------------------------------------------------

 
 
If, during the term of this Agreement, CONTRACTOR knows or becomes aware of any
facts or circumstances contrary to the representations, warranties and covenants
provided for in the preceding paragraph of this Article, CONTRACTOR will
immediately notify COMPANY and provide sufficient information for COMPANY to
take appropriate protective or corrective actions.  CONTRACTOR further agrees to
cooperate fully in any investigation undertaken by COMPANY.
 
ARTICLE 20.                                CONTRACTOR'S RESPONSIBILITY FOR WORK
 
CONTRACTOR will care for and maintain all partially completed and finished Work
until final Acceptance by COMPANY.  Acceptance of portions of the Work made for
the purpose of determining partial payments will not constitute final Acceptance
of any portion of the Work.
 
ARTICLE 21.                                CONFLICT OF INTEREST
 
CONTRACTOR will exercise reasonable efforts to ensure that those members of
CONTRACTOR Group performing Work for COMPANY will not engage in any activity
that will impair their ability to perform the Work in a professional and
reliable manner.  If CONTRACTOR becomes aware that individuals performing Work
hereunder are actively advocating in another matter a position materially
adverse to COMPANY's interests in the engagement, CONTRACTOR will promptly
ensure that such individuals cease performing any Work, and shall notify COMPANY
of such circumstances.
 
ARTICLE 22.                                TAXES
 
CONTRACTOR will comply with all federal, state, or municipal laws, rules and
regulations regarding taxes and the payment of taxes in relation to the Work,
including, without limitation, social security, state unemployment insurance,
gross receipts taxes, withholding taxes, and income tax.  CONTRACTOR will
furnish, upon request by COMPANY, satisfactory evidence of its compliance with
this Article.
 
ARTICLE 23.                                INDEMNIFICATION
 
CONTRACTOR agrees to and will defend, protect, indemnify and hold harmless
COMPANY Group from and against all claims, losses, expenses, attorneys' fees,
damages, demands, judgments, causes of action, suits, and liability in tort,
contract, or any other basis and of every kind and character whatsoever
(hereinafter in this and the following paragraphs collectively referred to as
"Claims") brought or suffered by any member of CONTRACTOR Group, arising out of
or incident to or related in any way to, directly or indirectly, this Agreement,
the Work, or services or materials to be performed or supplied by CONTRACTOR,
including, but not limited to, Claims arising out of or resulting from (a) any
condition of the premises, (b) separate operations being conducted on the
premises, or (c) the imperfection or defective condition, whether latent or
patent, of any material or equipment sold, supplied, or furnished by COMPANY
Group; and further, IT IS THE EXPRESS INTENT OF THE PARTIES THAT, FOR THE
PURPOSES OF THIS PARAGRAPH, CLAIMS, AND CONTRACTOR'S OBLIGATIONS TO DEFEND,
PROTECT, INDEMNIFY, AND HOLD HARMLESS, WILL INCLUDE, BUT NOT BE LIMITED TO,
CLAIMS ARISING OUT OF OR RESULTING FROM COMPANY GROUP'S SOLE OR CONCURRENT
(w) NEGLIGENCE, (x) GROSS NEGLIGENCE, (y) STRICT LIABILITY, OR (z) OTHER FAULT
OF ANY NATURE.
 
For all Claims for bodily injury, death, or third party damages, except those
Claims brought or suffered by any member of CONTRACTOR Group within the scope of
the preceding paragraph, CONTRACTOR agrees to and will defend, protect,
indemnify, and hold harmless COMPANY Group to the extent such Claims arise out
of or are incident to or related in any way to this Agreement, the Work, or
services or materials to be performed or supplied by CONTRACTOR.
 
To the extent necessary to permit COMPANY to enforce any term, clause, or
condition of this Agreement, CONTRACTOR agrees that with respect to any Claims
brought against COMPANY Group, CONTRACTOR will and does hereby waive as to
COMPANY Group any defense it may have by virtue of the workers' compensation
laws of any state.
 
COMPANY shall be entitled to approve in advance the legal counsel CONTRACTOR
retains to defend any Claim for which CONTRACTOR must indemnify
COMPANY.  CONTRACTOR shall keep COMPANY informed as to the status and progress
of such claim, action, suit or proceeding.  CONTRACTOR shall instruct its legal
counsel to cooperate with and provide requested information to COMPANY and its
legal counsel.  CONTRACTOR shall not agree to or conclude any settlement that
affects COMPANY without the prior written approval of COMPANY, which consent
will not be unreasonably withheld.
 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE 24.                                INTELLECTUAL PROPERTY
 
 CONTRACTOR represents and warrants that CONTRACTOR Group is the sole and
exclusive owner, or an authorized licensee, of and possesses all necessary
rights in and to the intellectual property, including, without limitation,
patents, copyrights, trademarks, trade secrets, and know-how, associated with
the Work or Services provided by CONTRACTOR to COMPANY (the “Contractor
Intellectual Property”).
 
CONTRACTOR will hold harmless and indemnify COMPANY Group and, at COMPANY's
option, defend COMPANY Group from and against any and all Claims arising out of
or incurred as a result, directly or indirectly, of any alleged or actual
infringement or violation of any actual or alleged intellectual property right,
including but not limited to any patent, copyright, trademark, trade secret, or
know-how, to the extent such Claims arise out of or are incident to or related
in any way to this Agreement, the Work, or services or materials to be performed
or supplied by CONTRACTOR.
 
In addition, if any third party claim is brought alleging infringement,
violation or misappropriation of any intellectual property right, CONTRACTOR
will avoid any further possible infringement, violation or misappropriation of
the intellectual property right, and will promptly resolve the claim with no
disruption to COMPANY either, in its discretion, by means of alternative
non-infringing, non-violating and non-misappropriating arrangements for the
Work, or by obtaining permission to use the intellectual property in question.
 
ARTICLE 25.                                COMPLIANCE WITH LAWS
 
CONTRACTOR represents, warrants and covenants that it is knowledgeable of and
will comply with all federal, state, and local laws, rules, decrees, orders,
regulations, by-laws, ordinances and codes that may, in any manner, affect the
conduct of the Work, including all environmental laws.  In this regard, any
failure to so comply in relation to the Work shall constitute a breach of this
Agreement.  In particular but without limitation:
 
(a) CONTRACTOR expressly agrees that it will comply with the Equal Employment
Opportunity and Affirmative Action obligations of Executive Order 11246, as
amended, the Rehabilitation Act of 1973, as amended, and the Vietnam Era
Veterans' Readjustment Assistance Act of 1974, as amended, where applicable.
 
(b) If the total amount of any order or request to purchase products hereunder
exceeds $100,000, and CONTRACTOR will subcontract any portion of its performance
hereunder, CONTRACTOR will comply with the clause set forth at Title 15 U.S.C.
§637(d)(3), as amended by Public Law 106-50.
 
(c) If the total amount of any order or request to purchase products hereunder
is $500,000 or more and CONTRACTOR will subcontract any portion of its
performance hereunder, CONTRACTOR (except Small Business Concerns) will adopt a
subcontracting plan in accordance with the requirements set forth in 15 U.S.C.
637(d)(6), as amended by Public Law 106-50.
 
(d) CONTRACTOR, with regard to its employees, assumes and retains sole and
complete responsibility and liability for compliance with any federal, state, or
local statutes relating to compensation or wage and hour considerations,
including, but not limited to, the Federal Fair Labor Standards Act, and the
Texas Minimum Wage Act of 1970, and the Texas Pay Act, as well as any and all
other federal statutes impacting, directly or indirectly, CONTRACTOR's
employees.
 
(e) CONTRACTOR will comply with the Customer Protection Rules promulgated by the
Public Utilities Commission of Texas, Subchapter R of the Substantive Rules
Applicable to Electric Service Providers.
 
(f) If fines, penalties or legal costs are assessed against COMPANY Group by any
court or governmental agency due to CONTRACTOR Group's failure to comply with
the requirements of this Article, CONTRACTOR will indemnify and hold harmless
COMPANY Group from and against any and all fines, penalties, losses,
liabilities, damages, claims, and costs (including reasonable attorneys' fees
and court costs) arising out of or incurred as a result such assessment.
 
-8-

--------------------------------------------------------------------------------

 
 
ARTICLE 26.                                CONFIDENTIAL AND PROPRIETARY
INFORMATION
 
In connection with the Work, CONTRACTOR has requested and COMPANY is prepared to
make available to CONTRACTOR certain proprietary and/or non-public information
concerning its business, operations, financial condition, projections, and/or
assets (including historical information).  In addition CONTRACTOR may furnish
COMPANY with information that is confidential, proprietary or non-public.  The
aforesaid information furnished by a party ("Disclosing Party") shall be
considered "Confidential Information" as used herein.  As a condition to such
Confidential Information being furnished to a party ("Receiving Party") and/or
its directors, officers, employees, affiliates, agents, attorneys, accountants,
financial advisors, subcontractors, and/or anyone acting on its behalf or at its
direction (collectively, "Representatives"), Receiving Party agrees not to
disclose any Confidential Information of the Disclosing Party to any person or
entity (including, but not limited to, the media, any governmental
representative, authority or tribunal, and any corporation, partnership, group,
individual or other entity) except as set forth herein and to treat any
Confidential Information of Disclosing Party as confidential, whether oral,
written, or electronic, and whether prepared by the Disclosing Party, its
Representatives, or otherwise, which has been or in the future is furnished to
Receiving Party or its Representatives by Disclosing Party.
 
CONTRACTOR Receiving Party agrees that it and its Representatives shall use
COMPANY's Confidential Information solely for the purpose of providing services
hereunder.  Receiving Party hereby agrees that the Confidential Information will
be kept confidential, that Receiving Party and its Representatives will not
disclose to any person any of the Confidential Information, and the Confidential
Information will not be used in any way detrimental to Disclosing Party or its
equity holders, including, without limitation, to gain a competitive advantage
with the businesses of Disclosing Party.  In addition, Receiving Party agrees
that, without the Disclosing Party's prior written consent, Receiving Party and
its Representatives will not disclose to any person or entity the fact that the
Confidential Information has been made available to the Receiving Party or any
of the terms, conditions, or other facts with respect to this Agreement and the
Work.
 
Notwithstanding anything to the contrary herein, Receiving Party and any of its
Representatives who have acquired Confidential Information from Disclosing Party
may only disclose the Confidential Information to its Representatives (including
employees) who (a) need to know such information for the purpose of performing
or monitoring the performance of this Agreement, and (b) except in the case of
Receiving Party's directors, officers, and employees, have executed a
confidentiality agreement on substantially the same terms as incorporated in
this Agreement.  Receiving Party and any of its Representatives who have
acquired Confidential Information may only disclose Confidential Information to
persons outside those listed in this paragraph or on terms other than those set
forth in this paragraph with the written consent of the Disclosing Party.  Upon
request, Receiving Party agrees to provide Disclosing Party a list of every
person or entity that has been provided Confidential Information by Receiving
Party or its Representatives and a copy of the signed Confidentiality Agreement
signed by each of those persons or entities.  Receiving Party further agrees to
inform its Representatives of the confidential nature of the Confidential
Information.  Receiving Party shall be responsible for the failure of its
Representatives to comply with this Agreement.
 
Notwithstanding anything to the contrary herein, in the event that Receiving
Party or any of its Representatives are requested or required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, or by the Securities and Exchange Commission, subpoena, civil
investigative demand or other similar process) to disclose any Confidential
Information, Receiving Party shall provide the Disclosing Party with prompt
written notice of any such request or requirement so that the Disclosing Party
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Agreement.  If, in the absence of a protective order
or other remedy or the receipt of a waiver by the Disclosing Party, Receiving
Party or any of its Representatives are nonetheless legally compelled to make
any such disclosure of Confidential Information, Receiving Party or its
Representative may, without liability hereunder, disclose only that portion of
the Confidential Information that on the advice of its counsel is legally
required to be disclosed, provided that it will use reasonable efforts to assist
the Disclosing Party in obtaining an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information, at Disclosing Party's expense.
 
The Receiving Party agrees not to divulge to third parties without written
consent from Disclosing Party any information obtained from or through
Disclosing Party in connection with the performance of this Agreement unless
(a) the information is, at the time of disclosure by the Receiving Party, then
in the public domain; (b) the information is known to the Receiving Party prior
to obtaining the same from Disclosing Party; (c) the information is obtained by
the Receiving Party from a third party who to Receiving Party's knowledge did
not receive the same directly or indirectly, from the Disclosing Party; or
(d) the information is independently developed by Receiving Party without breach
of this Agreement.  The obligations of confidentiality under this Article shall
be binding for a period of five years from the termination of this Agreement.
 
Upon termination of this Agreement, each Receiving Party, at the request of
Disclosing Party, will promptly either deliver to the Disclosing Party all
written or electronic Confidential Information that has been provided to it or
acquired by it or its Representatives or destroy all such Confidential
Information, and confirm such destruction in writing to the Disclosing Party,
and neither Receiving Party nor its Representatives shall retain any copies,
extracts, other reproductions in whole or in part of such Confidential
Information, expressly including any electronic, audio, digital, or other
back-up copies of the Confidential Information.  Any and all documents,
memoranda, notes and other writings or electronic documents whatsoever prepared
by Receiving Party or its Representatives based on Confidential Information
shall either be destroyed or returned to Disclosing Party, expressly including
any electronic, audio, digital, or other back-up copies of the materials, and no
copy thereof shall be retained, and any such destruction shall be confirmed in
writing to the Disclosing Party.  Notwithstanding anything to the contrary,
Receiving Party may retain an archival copy of any document for your permanent
records.  Notwithstanding the return, retention or destruction of the
Confidential Information, Receiving Party and its Representatives will continue
to be bound by the obligations of confidentiality and other obligations under
this Agreement for the term provided above.
 
-9-

--------------------------------------------------------------------------------

 
 
Receiving Party recognizes and acknowledges the competitive and confidential
nature of the Confidential Information of the Disclosing Party and that
irreparable damage will result to the Disclosing Party if Confidential
Information is disclosed to any third party except as herein permitted or is
used for any purpose other than as permitted hereunder.  It is further
understood and agreed that money damages may not be a sufficient remedy for any
breach of this Article.  Accordingly, it is agreed by Receiving Party that
Disclosing Party shall be entitled to an injunction or injunctions (without the
posting of any bond and without proof of actual damages) to prevent breaches or
threatened breaches of this Article and/or to specific performance of this
Article, and that neither Receiving Party, nor its Representatives will oppose
the granting of such relief.  In the event of litigation relating to this
Article, the non-prevailing party in such litigation shall reimburse the
prevailing party's costs and expenses (including reasonable attorney's fees)
incurred in connection with such litigation.  Such remedies shall not be deemed
to be the exclusive remedies for a breach by a party of this Article, but shall
be in addition to all other remedies available at law or equity.  Furthermore,
Receiving Party agrees that it will notify the Disclosing Party if Receiving
Party becomes aware of any unauthorized disclosure of any Confidential
Information.
 
Receiving Party is aware, and will advise its Representatives, that United
States securities laws prohibit any person who has material non-public
information concerning a publicly traded company or entity (including Energy
Future Holdings Corp.) from purchasing or selling securities of such company or
entity, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.
 
Notwithstanding any other provision to the contrary in this Article, CONTRACTOR
shall comply with the provisions of Attachment 5 (Privacy, Confidentiality and
Information Security Provisions) in regard to Confidential Personal Information
(as such term is defined in such Attachment).
 
ARTICLE 27.                                RIGHTS TO DATA
 
(a) Any Deliverable prepared for COMPANY and delivered to COMPANY, pursuant to
this Agreement or relating to, directly or indirectly, the Work will become the
property of COMPANY when so delivered.  However, because the Statement of Work
is essentially for services rather than the sales of goods, notwithstanding any
other provision in this document, title to any goods or property, whether
Intellectual Property, software, firmware or personal property (in each case
other than Data), will not pass from the CONTRACTOR to the COMPANY or vice
versa.
 
(b) CONTRACTOR understands and acknowledges that COMPANY uses certain
independent contractors, or other third party companies and entities as vendors
providing goods and services to COMPANY, including COMPANY's attorneys ("COMPANY
Vendors").  With regard to such COMPANY Vendors, CONTRACTOR agrees that any of
the Deliverables under this Agreement may be provided by COMPANY to COMPANY
Vendors in the course of the performance of such COMPANY Vendor's services to
COMPANY.  However, all property and goods of the CONTRACTOR, whether
Intellectual Property, software, firmware or personal property (in each case
other than Data) shall remain the property of the CONTRACTOR.
 
(c) Nothing contained in this Agreement shall be construed as limiting or
depriving CONTRACTOR of its rights to use its basic knowledge and skills to
design or carry out other projects or work for itself or others, whether or not,
except as provided elsewhere herein, such other projects or work are similar to
the Work.
 
(d)           Subject to the Confidentiality provisions applicable to this
Agreement, all documents, including drawings, specifica­tions, and computer
software prepared by CONTRACTOR pursuant to this Agreement are instruments of
service in respect to the Work.  They are not necessarily intended or
represented to be suitable for reuse on extensions of the Work or any other
project.  Any such reuse, to the extent it may be specifically allowed under
this Agreement, will be at COMPANY's sole risk and without liability or legal
exposure to CONTRACTOR, and shall be subject to the confidentiality provisions
applicable to this Agreement.
 
ARTICLE 28.                                GOVERNING LAW
 
Choice of Law; Designation of Jurisdiction for Disputes; Venue.  THIS AGREEMENT
IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE
(WHETHER OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF TEXAS.  THE
PARTIES MUTUALLY CONSENT TO THE JURISDICTION OF THE FEDERAL AND STATE COURTS IN
DALLAS COUNTY, TEXAS AND AGREE BECAUSE THIS AGREEMENT IS PERFORMABLE IN PART IN
DALLAS COUNTY, TEXAS, THAT ANY ACTION, SUIT OR PROCEEDING CONCERNING, RELATED TO
OR ARISING OUT OF THIS AGREEMENT OR THE NEGOTIATION OF THIS AGREEMENT WILL BE
BROUGHT ONLY IN A FEDERAL OR STATE COURT IN DALLAS COUNTY, TEXAS, AND THE
PARTIES AGREE THAT THEY WILL NOT RAISE ANY DEFENSE OR OBJECTION OR FILE ANY
MOTION BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, INCONVENIENCE OF
THE FORUM OR THE LIKE IN ANY CASE FILED IN A FEDERAL OR STATE COURT IN DALLAS
COUNTY, TEXAS.  THE PARTIES MUTUALLY AGREE THAT THIS AGREEMENT IS A "MAJOR
TRANSACTION" WITHIN THE MEANING OF THE TEXAS CIVIL PRACTICE AND REMEDIES CODE §
15.020.
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE 29.                                NON-WAIVER OF RIGHTS
 
A waiver by either Party of any breach of this Agreement, or the failure of
either Party to enforce any of the provisions of this Agreement, will not in any
way affect, limit or waive that Party's right to enforce and compel strict
compliance with the same or other provisions.
 
ARTICLE 30.                                SURVIVAL
 
Neither the completion of any Work nor any termination or cancellation of this
Agreement will relieve either Party of any obligations under this Agreement that
by their nature survive the completion of the Work, including, but not limited
to, obligations of payment as well as the obligations provided for in the
Invoices and Payment, Confidential and Proprietary Information, Trade Secrets,
Rights to Data, Warranty, Intellectual Property, Compliance with Laws,
Indemnification, Compensation, and Limitations provisions of this Agreement.
 
ARTICLE 31.                                SEVERABILITY
 
In the event any provision of this Agreement is held to be void, unlawful or
otherwise unenforceable, that provision will be severed from the remainder of
the Agreement and replaced automatically by a provision containing terms as
nearly like the void, unlawful, or unenforceable provision as possible; and the
Agreement, as so modified, will continue in full force and effect.
 
ARTICLE 32.                                PUBLICITY
 
Except as required by law, CONTRACTOR shall not publicize its relationship with
COMPANY, or the terms of this Agreement or the Statement of Work, or use
COMPANY's name or other trademarks or service marks in any advertisement or
publication, without COMPANY's prior written approval.
 
ARTICLE 33.                                IMMIGRATION; DRUG AND BACKGROUND
CHECKS
 
(a) CONTRACTOR agrees to comply with the Immigration Reform and Control Act of
1986 ("IRCA"), as well as all regulations issued pursuant to IRCA or otherwise
enforced by the United States Immigration and Customs Enforcement, The Office of
Special Counsel for Immigration-Related Unfair Employment Practices, or any
other governmental agency for or with respect to any of CONTRACTOR's employees,
or other persons, performing any work as part or in furtherance of any of
CONTRACTOR's obligations pursuant to this Agreement.
 
(b) CONTRACTOR shall verify the social security numbers provided to CONTRACTOR
by those employees and persons.  CONTRACTOR agrees that it will not knowingly,
recklessly, or with constructive knowledge accept fraudulent employment
verification documentation or hire or continue to employ anyone who is
unauthorized to work in the United States.  In addition, CONTRACTOR agrees to
re-verify on or before the expiration date any time-limited work authorizations
for any of its employees who are not lawful permanent residents and who perform
Work, and agrees to require that any discrepancies in an employee's verification
information be resolved within a reasonable time in order for the employee to
perform Work under the Agreement.  Upon request, CONTRACTOR agrees to provide
COMPANY with written certification of its IRCA compliance and social security
number verification for any CONTRACTOR employee assigned to perform Work under
the Agreement.  CONTRACTOR will not enter into any settlement agreement, consent
decree, or other compromise with respect to any claims relating to the
performance of the Work without first notifying COMPANY of CONTRACTOR's
intention to do so and affording COMPANY ample opportunity to appear, intervene,
or otherwise appropriately assert and protect COMPANY's interests with respect
thereto.
 
(c) CONTRACTOR shall ensure that all members of CONTRACTOR Project Team (i) are
authorized to work in any country in which they are assigned to provide
Services, (ii) have completed and passed all drug tests and background checks
required hereunder, and (iii) are not otherwise disqualified from performing the
assigned work under applicable Laws.  CONTRACTOR shall immediately remove from
the CONTRACTOR Project Team (and from the performance of Services) any person
with respect to whom CONTRACTOR is not in compliance at any time with (i), (ii)
and (iii).
 
-11-

--------------------------------------------------------------------------------

 
 
(d) At CONTRACTOR's sole cost and expense (i) CONTRACTOR shall screen, interview
and conduct reference and background checks, drug tests, and verification of
employment satisfactory to COMPANY with respect to each member of the CONTRACTOR
Project Team, and each such member shall have passed such reference and
background checks, drug tests and employment verification, prior to the date on
which such member first performs any Services, and (ii) CONTRACTOR shall conduct
randomly scheduled drug re-tests and background re-checks on all members of
CONTRACTOR Project Team as necessary to ensure that at all times not less than
50% of all members of CONTRACTOR Project Team shall have passed a drug test and
background check within the prior 12 months.  All drug tests and background
checks shall be conducted in accordance with the standards set forth in
Attachments 6 and 7, respectively, as such standards may be updated by COMPANY
from time to time in its sole discretion.
 
(e) CONTRACTOR, with regard to its employees, assumes and retains sole and
complete responsibility and liability for compliance with all laws relating to
immigration and work eligibility (including, but not limited to, IRCA) and all
laws relating to the negligent hiring and/or supervision of any individual
assigned by CONTRACTOR to perform Work under the Agreement.  If fines, penalties
or legal costs are assessed against COMPANY Group by any court or governmental
agency due to CONTRACTOR Group's failure to comply with the requirements of this
Article, CONTRACTOR will indemnify and hold harmless COMPANY Group from and
against any and all fines, penalties, losses, liabilities, damages, claims, and
costs (including reasonable attorneys' fees and court costs) arising out of or
incurred as a result, directly or indirectly, of that failure.
 
(f) CONTRACTOR agrees that its obligations under this Article also apply to any
subcontractors engaged by CONTRACTOR and approved by COMPANY to perform Work.
 
ARTICLE 34.                                NOTICES
 
All notices from one Party to the other will be deemed to have been delivered if
hand delivered or sent by United States certified mail, return receipt
requested, postage prepaid, or nationally recognized delivery service, as
follows:
 
If to CONTRACTOR:
 
Attune RTD
3700B Tachevah Road, Suite 117
Palm Springs, CA 92262
  Attention:  Thomas Bianco
 
If to COMPANY:
 
TXU Energy Retail Company LLC
6555 Sierra Drive
Irving, Texas  75039
  Attention: Retail Contract Administration
 
 
with a copy to:

 
TXU Energy Retail Company LLC
6555 Sierra Drive
Irving, Texas  75039
  Attention: Legal Department
 
-12-

--------------------------------------------------------------------------------

 
ARTICLE 35.                                REPRESENTATIVES
 
COMPANY's Contract Administrator is Grant Carona, phone 214-812-6102.
 
CONTRACTOR's Contract Administrator is Thomas Bianco, phone 760-323-0233.
 
ARTICLE 36.                                AMENDMENTS
 
Except as otherwise provided in this Agreement, no changes, modifications,
amendments or supplements to this Agreement or any other provisions will be
valid unless agreed to in writing and signed by the Parties.
 
ARTICLE 37.                                ATTACHMENTS
 
The following attachments are incorporated into this Agreement:
 
Attachment 1                              –         Statement of Work
Attachment 2                              –         Direct Payment Exemption
Certificate
Attachment 3                              –         Work Site Safety, Security,
Alcohol, Drugs and Weapons
Attachment 4                              –         Minimum Insurance
Requirements
Attachment 5                              –         Privacy, Confidentiality and
Information Security Provisions
Attachment 6                              –         Drug Testing Specifications
Attachment 7                              –         Background Check
Specifications
 
ARTICLE 38.                                ENTIRETY OF AGREEMENT
 
This Agreement, together with any and all attachments, constitutes the entire
agreement between the Parties, and all prior negotiations, undertakings,
understandings and agreements between the Parties relating to the Work are
merged into this Agreement. The NDA previously entered into by the parties
remains in full force and effect..
 
ARTICLE 39.                                NO CONSEQUENTIAL DAMAGES
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER PARTY WILL
BE LIABLE TO THE OTHER IN CONTRACT, TORT, OR ON ANY OTHER BASIS, FOR ANY
CONSEQUENTIAL DAMAGES OF ANY NATURE, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS
OR REVENUES, LOSS OF CUSTOMER GOODWILL, BUSINESS INTERRUPTION COSTS, OVERHEAD
COSTS, LOST PROFITS, COSTS OF CAPITAL, OR LOSS OF USE OF MONEY.  THE WARRANTIES,
OBLIGATIONS, LIABILITIES AND REMEDIES OF THE PARTIES, AS PROVIDED HEREIN, ARE
EXCLUSIVE AND IN LIEU OF ANY OTHERS AVAILABLE AT LAW OR IN EQUITY.
 
ARTICLE 40.                                COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  Execution by
facsimile or other electronic transmission of a signature page hereto shall be
effective in all respects.
 
-13-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of each of the Parties, as of the Effective Date.
 
ATTUNE
RTD                                                                           TXU
ENERGY RETAIL COMPANY LLC
 
By:           _______________________                                                                By:           _______________________
Signature                                                                                                    
Signature


Name:   _______________________                                                                 
Name:_______________________


Title:           _______________________                                                             Title:           _______________________


 
-14-

--------------------------------------------------------------------------------

 
ATTACHMENT 1
 
Statement of Work
 
Schedule:


Phase 1 – Assessment/On Site Visit
Description
Schedule
Predecessors
Site walk to determine existing variables related to equipment type and
condition
Prior to the scheduled install date of within two weeks after Agreement
execution
 
Identify install locations

Phase 2 – Install Product
Description
Schedule
Predecessors
Install up to 40 units in Dallas
Install up to 10 units in Houston
To begin within three weeks and to be completed within six weeks after Agreement
execution
 
Reference CONTRACTOR/COMPANY Master Project Plan (CONTRACTOR Master Project Plan
3/22/2010)

Phase 3 – Onsite evaluations and monitoring
Description
Schedule
Predecessors
Conduct a once a week onsite evaluation to inspect system and to verify that
chemical count is being maintained properly.
Duration of pilot program
Phase 2 Install

Phase 4 – Pilot Evaluation
Description
Schedule
Predecessors
Assess and analyze Ddata
During 6 months of Agreement
Phase 1 through 3 complete

 
-15-

--------------------------------------------------------------------------------

 




CONTRACTOR Responsibilities:


The following is a list of hardware, software and professional services that
will be provided by the CONTRACTOR:
HARDWARE
¨  
Up to 50 BioWave 175p Intelligent Pool Pump Controllers (IPPCs) with CSA safety
and FCC certification

¨  
Up to 50 COMPANY provided data-loggers if needed to validate proper operation of
equipment (as determined and specified by COMPANY)

-  
Data-loggers are defined here to be equipment that records information such as
ambient temperature, water temperature, and electricity consumption and others
not yet determined (“Data”).

SOFTWARE
¨  
Software necessary to support Web Graphical User Interface (GUI) for the
duration of the pilot, its intended purpose is for both the installer and
homeowner.

-  
CONTRACTOR will, for the purposes of the pilot, provide to COMPANY access to the
back-end software needed to support the IPPCs GUI.

-  
CONTRACTOR will, for the purposes of the pilot, provide to COMPANY technical
support to resolve any operating defects with the homeowner GUI or backend
software



PROFESSIONAL SERVICES
¨  
CONTRACTOR will provide installation services and any supplementary equipment
necessary to install up to 50 IPPCs and up to 50 COMPANY provided data-loggers
if necessary.  Installation services are defined as follows

-  
CONTRACTOR will provide an initial site visit to the installation home and
document the condition and size of the pool, pool pump, filter, pool pump
controller and any attached equipment such as vacuums and spas

-  
CONTRACTOR will remove the customer’s original pool pump timer, package it, and
provide to the homeowner for safe keeping.

-  
CONTRACTOR will clean the pool filter and all filter traps to bring the pool
pump and vacuum, if applicable, to good operating condition

-  
CONTRACTOR will install the IPPC at the customer’s location including connecting
the product to the homeowners internet service

¨  
CONTRACTOR will remotely monitor installed IPPC and COMPANY provided data logger
in order to quickly identify defects in design and/or regular operation (as
defined by COMPANY)

-  
CONTRACTOR will provide weekly customer site visits in both Houston and Dallas
and identify any defects in the equipment and quickly fix them.

¨  
CONTRACTOR will uninstall up to 50 IPPCs, at the request of the homeowner, and
all data loggers at the customer’s premise at the conclusion of the pilot

-  
CONTRACTOR will uninstall the IPCC at the homeowners request and reinstall the
original timer or a new comparable timer

-  
CONTRACTOR will uninstall all data loggers at the customer’s premise

-  
CONTRACTOR will provide a final inspection and servicing of pool pump, filter,
and other equipment at the conclusion of the pilot

¨  
CONTRACTOR will provide technical support direct to the COMPANY for duration of
pilot

-  
CONTRACTOR will provide technical call support for COMPANY calls related to the
IPCC for the duration of this pilot

-  
CONTRACTOR will perform a service call to the customer’s home if the issue can
not be resolved over the phone



CONTRACTOR Terms:


¨  
COMPANY will pay $460 per home for each successfully installed IPCC including
company provided data loggers, $100 per home that the IPCC is uninstalled and
$36,250 for 6 months of program management.  CONTRACTOR will provide an invoice
after the successful install of all 50 IPPCs.  CONTRACTOR will provide an
invoice after the successful uninstall of all eligible, at the customer’s
request, equipment.

 
-16-

--------------------------------------------------------------------------------

 


ATTACHMENT 2
 
Direct Payment Exemption Certificate
 
State of Texas
Direct Payment Exemption Certificate
Limited Sales, Excise, and Use Tax
 
Direct payment authorization
number:                                                                           3-203325645-7,
TXU Energy Retail Company LLC


TXU Energy Retail Company LLC, hereinafter referred to as COMPANY, hereby claims
exemption from the payment of state, city, county, SPD, MTA and/or CTD sales
and/or use taxes upon its purchase of taxable items and/or services from:
 
CONTRACTOR:  Attune
RTD                                                                           Address:                      3700B
Tachevah Road, Suite 117
Palm Springs, CA 92262


 
Description of items and/or services purchased: professional services.
 
This certificate will remain in effect until the expiration date of the above
contract.
 
This certificate does not cover:
 
A.
Purchase of taxable items and/or services to be resold.

B.
Sales or rental to any purchaser other than the permit holder.

C.
Sales or rental of motor vehicles subject to the motor vehicle sales and use tax
(Chapter 152) and interstate motor carrier sales and use tax (Chapter 157).

D.
Nontaxable services or materials/supplies used or consumed by a provider of a
nontaxable service.

E.
Lump-sum new construction projects to improve real property.

 
CONTRACTOR agrees not to permit others (including its contractors and repairmen)
to use this direct payment authorization to purchase material tax-free.
 
COMPANY agrees to accrue and pay the tax to the Comptroller of Public Accounts
as required by statute.
 
Permit holder:
 
 
TXU Energy Retail Company LLC
 
___________________________________________
 
Date:_______________
Grant Carona
Procurement Specialist
 
-17-

--------------------------------------------------------------------------------

 
 
ATTACHMENT 3
 
WORK SITE SAFETY, SECURITY, ALCOHOL, DRUGS And WEAPONS
 
A.           SAFETY
 
1.  
CONTRACTOR agrees that any safety-related assistance or initiatives undertaken
by COMPANY will not relieve CONTRACTOR from responsibility for the
implementation of, and compliance with, safe working practices, as developed
from their own experience, or as imposed by law or regulation, and will not in
any way, affect the responsibilities resting with CONTRACTOR under the
provisions of any agreement to which these policies are attached and to meet all
safety requirements as specified by the Occupational Safety & Health
Administration (OSHA), the Mine Safety Health Administration (MSHA), the
Department of Transportation (DOT) and any other applicable state or federal
safety and health laws or regulations.

 
2.  
In the event that a material safety data sheet, warning label, or other
documentation concerning the use of hazardous chemicals at any property owned or
controlled by COMPANY or any of its affiliates (collectively, "COMPANY
Properties"), applies to any materials or equipment provided by CONTRACTOR as an
aspect of the Work, such documentation will be provided by CONTRACTOR to COMPANY
prior to the commencement of any such Work.

 
3.  
CONTRACTOR will provide information to COMPANY regarding hazardous chemicals
and/or consumable products that contain constituents listed in 40 CFR 372.65
used at any COMPANY Property.  CONTRACTOR will report the amount of such
material carried on and off the site, the amount actually used and the manner of
use.  CONTRACTOR will provide the maximum quantity of the material stored on
site at any one time and if a waste material was collected, where it was
disposed of (location name and address).  CONTRACTOR will provide information on
the amount of material used for the previous calendar year by the first of
February.

 
4.  
CONTRACTOR will provide for the duration of the term of any agreement to which
these policies are attached, at its sole expense, adequate first-aid facilities
for members of CONTRACTOR Group.

 
5.  
CONTRACTOR acknowledges and agrees that all members of CONTRACTOR Group
performing Work at any COMPANY Property are required to view COMPANY's
"CONTRACTOR/Visitor Safety Orientation" video, when applicable, and to read and
adhere to COMPANY's "CONTRACTOR/Visitor Safety Booklet" prior to performing any
Work at any COMPANY Property.

 
6.  
CONTRACTOR acknowledges and agrees that, except as otherwise expressly
authorized in writing by COMPANY's designated safety representative, appropriate
protective equipment will be worn by any member of CONTRACTOR Group while on any
COMPANY Property.  In addition, when any member of CONTRACTOR Group is
performing Work which may expose that person to potential hazards, CONTRACTOR
acknowledges and agrees that such person will wear appropriate clothing specific
to and adequate for that exposure.

 
7.  
CONTRACTOR will take all reasonable precautions to prevent any accident in
connection with the performance of Work, including, but not limited to, putting
up and maintaining sufficient barriers and lights.

 
8.  
CONTRACTOR will report to COMPANY all accidents involving personal injuries
(including death) and damage to property occurring directly or indirectly as a
result of the Work performed by CONTRACTOR hereunder immediately, but in no
event, no later than 24 hours after the occurrence of any such accident.  Any
accident or incident occurring directly or indirectly as a result of the Work
which CONTRACTOR must report to a regulatory agency (e.g. OSHA, MSHA, TCEQ) must
also be reported to COMPANY immediately following notification to the regulatory
agency.

 
B.
SECURITY

 
1.  
COMPANY may supply such site security as it deems necessary and may specify to
CONTRACTOR such additional security precautions and procedures at any COMPANY
Property as, in COMPANY's opinion, are reasonably necessary for the safety and
security of COMPANY's personnel and property.

 
2.  
Security by COMPANY at COMPANY Properties, if any, will not provide personal
policing of the materials, tools and equipment of CONTRACTOR Group.  CONTRACTOR
will assume sole responsibility for safeguarding such materials, tools and
equipment.

 
3.  
It will be the affirmative duty of CONTRACTOR to ensure that CONTRACTOR Group
assists in carrying out all security measures, to include reporting all
information or knowledge of matters adversely affecting security to COMPANY's
designated security personnel.

 
-18-

--------------------------------------------------------------------------------

 
 
4.  
COMPANY reserves the right to exclude any of CONTRACTOR's employees from any
COMPANY Property by denial of access, suspension or revocation of access
authorization, preemptory expulsion, or by any other means, without notice or
cause.  Former COMPANY employees, and any of CONTRACTOR's employees who
previously have been excluded from any COMPANY Property, may be brought onto
COMPANY property or facilities only if prior approval from COMPANY is obtained.

 
5.  
COMPANY measures may also include investigations, whether by COMPANY or law
enforcement officials.  CONTRACTOR agrees to cooperate in such investigations
and understands that COMPANY reserves the right to require anyone in CONTRACTOR
Group to authorize appropriate agencies to release his or her criminal records
to CONTRACTOR as a condition of either initial or continued permission for
access to any COMPANY Property.  Investigations may include searches of
CONTRACTOR Group.  Such searches may include searches of facilities assigned to
CONTRACTOR Group, search of all COMPANY Property areas and property at such
COMPANY Property areas, searches of including, but not limited to, offices,
lockers, desks, lunch boxes, packages and motor vehicles (regardless of
ownership).  Without limiting the foregoing, CONTRACTOR acknowledges and agrees
that all members of CONTRACTOR Group, to the extent that COMPANY reasonably
determines that such members require security badge access prior to entering
onto any COMPANY Property, shall be required to comply with COMPANY's standard
security badge requirements, including without limitation a background check to
be performed by COMPANY.

 
6.  
CONTRACTOR agrees to instruct its employees in the details of COMPANY's work
site security policies and measures, both as specified herein and as hereinafter
provided by COMPANY to CONTRACTOR.

 
C.
ALCOHOLIC BEVERAGES, DRUGS AND WEAPONS

 
CONTRACTOR will inform all members of CONTRACTOR Group, who may be involved in
the performance of any Work, of the following COMPANY rules, relating to
alcoholic beverages, drugs and weapons, with which all employees are expected to
comply:
 
1.  
Bringing, attempting to bring, possessing, using or being under the influence of
intoxicants, drugs, or narcotics while on any COMPANY Property, including, but
not limited to parking areas, is prohibited.  Possessing alcoholic beverages in
sealed containers is permitted, however, in designated parking areas owned or
controlled by Oncor Electric Delivery Company LLC, Luminant Generation Company
LLC, Oak Grove Management Company LLC, Generation Development Company LLC,
Sandow Power Company LLC and EFH Corporate Services Company, but not parking
areas owned or controlled by Luminant Mining Company LLC, Luminant Big Brown
Mining Company LLC and Oak Grove Mining Company LLC.

 
2.  
Drugs prescribed by a licensed physician, for an individual working on any
COMPANY Property, which could affect the employee's job performance, or
non-prescription drugs which could affect the employee's job performance, are
allowed on any COMPANY Property only if they have been previously cleared by the
employee's supervisor.  Any employee taking such medication must inform his or
her supervisor of the medication and dosage being taken.

 
3.  
Bringing, attempting to bring, possessing or using firearms, whether classified
as legal or illegal, while on any COMPANY Property, including but not limited to
buildings, parking areas, recreation facilities, equipment and vehicles, is
prohibited.  Use or possession of firearms for specific situations is permitted
if approved by function or higher level management of COMPANY.

 
4.  
Off-the-job involvement with intoxicants, drugs, or narcotics, which adversely
affects COMPANY's business, to include impairing the employee's ability to
perform his job, or the public trust in the safe operation of COMPANY is
prohibited.

 
5.  
Any conduct on any COMPANY Property which is in violation of any state or
federal law or regulation is considered a violation of these rules and a breach
of any agreement to which these policies are attached.

 
6.  
CONTRACTOR is responsible for the compliance of CONTRACTOR Group with the above
specified rules.

 
7.  
In order to enforce these rules, all individuals with access to any COMPANY
Property as well as the vehicles, offices, lockers and any personal belongings
of such individuals on any COMPANY Property are subject to search by COMPANY and
its agents, to include security representatives appointed or employed by
COMPANY.  Individuals may be required to take a blood, urinalysis or
Breathalyzer test, or submit to other recognized investigatory tests or
procedures as are deemed appropriate or necessary by COMPANY in the
investigation of a violation of these rules.

 
8.  
The refusal, on the part of any of CONTRACTOR Group, to submit immediately to a
search of his or her person and/or property, or to be tested, whether by blood
test, urinalysis, Breathalyzer or other recognized investigatory test or
procedure, after being requested to do so, will be considered a violation of
COMPANY rules.

 
9.  
Violations of these rules may be cause for denial of access to any COMPANY
Property.

 
-19-

--------------------------------------------------------------------------------

 
 
ATTACHMENT 4
 
Minimum Insurance Requirements [Insurance terms under discussion.]
 
PROFESSIONAL will, at its own expense, maintain in force throughout the period
of this document or agreement, or as otherwise specified, the following minimum
insurance coverages, with insurers acceptable to COMPANY.
 
    1)
Workers' Compensation and Employers’ Liability Insurance, providing statutory
benefits in accordance with the laws and regulations of the State of Texas or
state of jurisdiction as applicable.  The minimum limits for the employers’
liability insurance will be $1,000,000 bodily injury each accident, $1,000,000
each employee bodily injury by disease, $1,000,000 policy limit bodily injury by
disease.

 
     2)
Commercial General Liability Insurance, including bodily injury and property
damage, personal and advertising injury, contractual liability,  and
including  products and completed operations coverage continuing for two years
after termination of the Agreement, or completion of the Work, whichever is
later, with minimum limits of $1,000,000 per occurrence for bodily injury,
including death and property damage.

 
     3)
Automobile Liability Insurance for coverage of owned, non-owned and hired autos,
trailers or semi-trailers with a minimum combined single limit of $1,000,000 per
accident for bodily injury, including death, and property damage.

 
     4)
Professional Liability Insurance with a minimum limit of $1,000,000 per claim or
occurrence.

 
The required limits of insurance can be satisfied by any combination of primary
and excess coverage.
 
The commercial general liability insurance, automobile liability insurance and
excess liability insurance policies will contain provisions that specify that
the policies are primary and will apply without consideration for other policies
separately carried and will state each insured is provided coverage as though a
separate policy had been issued to each, except with respects to limits of
insurance, and that only one deductible will apply per occurrence regardless of
the number of insureds involved in the occurrence.  PROFESSIONAL will be
responsible for any deductibles or retentions.
 
The commercial general liability insurance, automobile liability insurance,
professional liability and excess liability insurance policies, if written on a
claims-made basis, will be maintained in full force and effect for two years
after termination of the Agreement or completion of the Work, whichever is later
 
All policies must be issued by carriers having an A.M. Best’s rating of “A-” or
better, and an A.M. Best’s financial size category of “VIII”, or better and/or
Standard & Poor Insurance Solvency Review of “A-”, or better.  If requested in
writing by COMPANY, PROFESSIONAL will make available to COMPANY a certified copy
of any or all insurance policies or endorsements required of PROFESSIONAL.
 
The requirements contained herein as to the types and limits of all insurance to
be maintained by PROFESSIONAL are not intended to and will not, in any manner,
limit or qualify the liabilities and obligations assumed by PROFESSIONAL under
this document or agreement.
 
Prior to commencement of Work, PROFESSIONAL will provide to COMPANY certificates
of insurance evidencing the coverage required herein.  COMPANY's review of
certificates or policies will not be construed as accepting any deficiencies in
PROFESSIONAL’s insurance or relieve PROFESSIONAL of any obligations set forth
herein.  In addition, PROFESSIONAL will require each of its subcontractors to
provide adequate insurance.  Any deficiencies in the insurance to be provided by
subcontractors will be the responsibility of PROFESSIONAL.
 
Certificates of insurance must show Energy Future Holdings Corp. and its direct
and indirect subsidiaries as the certificate holder, and as an additional
insured (including completed operations) as respects all of the required
coverages except workers’ compensation and professional liability.  Workers’
compensation shall include Energy Future Holdings Corp. and its direct and
indirect subsidiaries as an alternate employer. All of the required coverages
must provide a waiver of subrogation in favor of the certificate
holder.  Certificates of insurance should also state that the certificate holder
will receive 30 days advance written notice prior to non-renewal or
cancellation.
 
PROFESSIONAL agrees to report to the manager of the claims department of the
COMPANY in writing as soon as practical all instances of damage to the Work and
all accidents or occurrences which may result in injuries to any person,
including death, and any property damage, arising out of the performance of the
Work.
 
If the insurance obligations required in this document or agreement exceed the
maximum limits permitted by law or do not otherwise conform with any applicable
law, then this agreement will be deemed amended so as to only require
PROFESSIONAL to provide insurance to the maximum extent allowed by law.
 
-20-

--------------------------------------------------------------------------------

 
 
ATTACHMENT 5
 
Privacy, Confidentiality and Information Security Provisions
 
For purposes of this Attachment, "Personal Information" means any data or
information that (i) relates to an individual and (ii) identifies or can be used
to identify the individual (such as an individual's name, postal address, e-mail
address, telephone number, date of birth, Social Security number, driver's
license number, account number, credit or debit card information (including
without limitation card account number, personal identification number, card
validation code or value, and magnetic stripe data), health or medical
information or one or more factors specific to physical, psychological, mental,
economic, cultural or social identity or any other unique identifier).
 
Representations and Warranties:
 
CONTRACTOR represents, warrants and covenants that:
 
(1)           CONTRACTOR and its employees, agents, consultants and
subcontractors shall hold in strict confidence:
 
(a)           any and all Personal Information (whether in individual or
aggregate form and regardless of the media in which it is contained) that may be
disclosed at any time to CONTRACTOR or its employees, agents, consultants or
subcontractors by COMPANY or its employees, agents, consultants or contractors
in anticipation of, in connection with or incidental to the performance of
services for or on behalf of COMPANY;
 
(b)           any and all Personal Information that may be disclosed at any time
to CONTRACTOR or its employees, agents, consultants or subcontractors by
COMPANY's customers;
 
(c)           any and all Personal Information (whether in individual or
aggregate form and regardless of the media in which it is contained) that may be
created, obtained, procured, used or accessed at any time by CONTRACTOR or its
employees, agents, consultants or subcontractors in connection with or
incidental to the performance of services for or on behalf of COMPANY; and
 
(d)           any information derived from the information described in (a), (b)
and (c) above ((a), (b), (c) and (d) collectively, "Confidential Personal
Information").
 
(2)           CONTRACTOR shall only collect, process, store, use, disclose and
dispose of Confidential Personal Information for the benefit of COMPANY and,
except with the prior written consent of COMPANY, only for the purpose of
performing services for or on behalf of COMPANY in compliance with COMPANY's
written instructions and for no other purpose.
 
(3)           CONTRACTOR shall comply with:
 
(a)           all applicable federal, state, and local laws, rules, regulations,
and governmental requirements currently in effect and as they become effective
relating in any way to the privacy, confidentiality or security of Confidential
Personal Information;
 
(b)           all applicable industry standards concerning privacy, data
protection, confidentiality or information security, including, without
limitation, ISO 27001 (Information Security Management Systems) promulgated by
the International Standards Organization ("ISO 27001") and any other similar
standards; and
 
(c)           applicable provisions of the COMPANY privacy notice posted on
www.txu.com and any other COMPANY privacy policies, statements or notices that
are provided to CONTRACTOR in writing, ((a), (b), and (c) collectively, "Privacy
Laws").
 
(4)           CONTRACTOR has obtained and shall maintain in full force and
effect all licenses, consents, permits, approvals, authorizations and the like
required to lawfully perform CONTRACTOR's obligations pursuant to this
Attachment.  CONTRACTOR shall promptly notify COMPANY if CONTRACTOR receives any
notice, demand, summons or complaint from any governmental or regulatory
authority, agency or other body relating to the CONTRACTOR's performance in
accordance with this Attachment, and shall take all actions, at CONTRACTOR's
expense, to remedy and resolve any issues raised therein as promptly as
practicable.
 
-21-

--------------------------------------------------------------------------------

 
 
(5)           Any Confidential Personal Information provided by COMPANY or its
employees, agents, consultants or contractors to CONTRACTOR, or created,
obtained, procured, used or accessed by CONTRACTOR in COMPANY's name or on
COMPANY's behalf, shall at all times be and remain the sole property of COMPANY
and CONTRACTOR shall not have or obtain any rights therein.
 
(6)           Except with the prior written consent of COMPANY, CONTRACTOR shall
not share, transfer, disclose or otherwise provide access to any Confidential
Personal Information (or any portion thereof) to any third party, except those
of CONTRACTOR's employees or agents who have a genuine need to know the
Confidential Personal Information as a necessary condition to CONTRACTOR's
performance of services for or on behalf of COMPANY.  In the instances in which
COMPANY consents in writing to any subcontracting of services, whether in whole
or in part, CONTRACTOR shall cause the subcontractor to agree with CONTRACTOR to
the same duties and obligations applicable to CONTRACTOR in this
Attachment.  CONTRACTOR shall only contract with a subcontractor (if permitted
under the Agreement) that CONTRACTOR reasonably can expect to be suitable and
capable to perform the delegated obligation in accordance with this
Attachment.  CONTRACTOR shall cause each of its employees, agents, consultants
and subcontractors who has access to Confidential Personal Information to comply
with the terms and conditions of this Attachment in the same manner as
CONTRACTOR is bound hereby.  In all events, CONTRACTOR agrees to remain fully
responsible for and liable to COMPANY for any and all losses, uses or
disclosures of, activities involving, or access to or acquisition of
Confidential Personal Information by its employees, agents, consultants or
subcontractors or other third parties.
 
Requirement to Maintain Information Security Program:
 
In addition to any other privacy, confidentiality or information security
requirement set forth herein, CONTRACTOR shall, in accordance with industry
leading practices and all applicable Privacy Laws, establish controls to ensure
the confidentiality of Confidential Personal Information and to ensure that
Confidential Personal Information is not disclosed contrary to the provisions of
this Attachment or any applicable Privacy Laws.  CONTRACTOR shall develop,
implement and maintain reasonable security procedures and practices to protect
Confidential Personal Information from unauthorized access, destruction, use,
modification and disclosure.  Without limiting the foregoing, CONTRACTOR shall
maintain and implement a comprehensive written information security program,
based on the ISO 27001 standard, that includes appropriate administrative,
technical and physical safeguards and other security measures (including but not
limited to computer hardware and software programs, and Internet security
systems with regard to CONTRACTOR's collection, processing, storage, use,
disclosure and disposal of Confidential Personal Information), designed to
(i) ensure the security and confidentiality of Confidential Personal
Information; (ii) protect against any anticipated threats or hazards to the
security and integrity of Confidential Personal Information; and (iii) protect
against unauthorized access to, or acquisition or use of, Confidential Personal
Information.  CONTRACTOR will implement training programs to ensure that its
employees assigned to carry out its obligations under this Agreement are
properly informed of and fully understand all applicable Privacy Laws.
 
Information Security Breach Notification:
 
CONTRACTOR agrees to notify COMPANY immediately in writing of any breach of the
provisions of this Attachment or any loss or unauthorized use, disclosure,
acquisition of or access to any Confidential Personal Information of which
CONTRACTOR becomes aware.  Such notice shall summarize in reasonable detail the
effect on COMPANY, if known, of the breach, loss or unauthorized use, disclosure
or acquisition of, or access to, Confidential Personal Information and the
corrective action taken or to be taken by CONTRACTOR.  CONTRACTOR shall promptly
take all necessary and advisable corrective actions, and shall cooperate fully
with COMPANY in all reasonable and lawful efforts to prevent, mitigate or
rectify such breach, loss or unauthorized use, disclosure, acquisition or
access.  In addition to the notice provision contained herein, CONTRACTOR will
also immediately report any such breach, loss, unauthorized use, disclosure or
acquisition of or access to Confidential Personal Information to COMPANY's Legal
Department at 972.868.2820.
 
Other Notifications:
 
CONTRACTOR agrees to notify COMPANY immediately in writing of any subpoena or
other judicial or administrative order or proceeding seeking access to or
disclosure of Confidential Personal Information.  COMPANY shall have the right
to defend such action in lieu of and on behalf of CONTRACTOR.  COMPANY may, if
it so chooses, seek a protective order.  CONTRACTOR shall reasonably cooperate
with COMPANY in such defense.
 
Audit Rights:
 
COMPANY shall have the right to monitor CONTRACTOR's compliance with the terms
of this Attachment.  During normal business hours, and with reasonable prior
notice, COMPANY or its authorized representatives may audit, monitor and inspect
CONTRACTOR's facilities and equipment, and any information or materials in
CONTRACTOR's possession, custody or control, and interview CONTRACTOR's key
employees wherever located, to the extent relating in any way to CONTRACTOR's
obligations under this Attachment.  CONTRACTOR shall allow COMPANY and its
representatives all necessary access and information to accomplish such
audit.  An inspection performed pursuant to this paragraph shall not
unreasonably interfere with the normal conduct of CONTRACTOR's business.  No
such inspection by COMPANY as set forth herein shall relieve CONTRACTOR of any
of its obligations under this paragraph, all of which shall remain absolute.
 
-22-

--------------------------------------------------------------------------------

 
 
Return of Information:
 
Promptly upon the expiration or earlier termination of the Agreement, or such
earlier time as COMPANY reasonably requests, CONTRACTOR shall return to COMPANY
or its designee, or render unreadable or undecipherable if return is not
reasonably feasible or desirable to COMPANY (which decision shall be based
solely on COMPANY's written statement), each and every original and copy in
every media of all Confidential Personal Information in the possession, custody
or control of CONTRACTOR or CONTRACTOR's employees, agents, consultants or
subcontractors.  Promptly following any return or alternate action taken to
comply with this paragraph, CONTRACTOR shall provide to COMPANY a completed
certificate of an officer of CONTRACTOR certifying that such return or alternate
action occurred.
 
Remedies for Information Security Breach:
 
CONTRACTOR agrees that any breach of the provisions of this Attachment or any
loss or unauthorized collection, processing, use, disclosure, disposal or
acquisition of or access to any Confidential Personal Information in violation
of this Attachment or any applicable Privacy Law may cause immediate and
irreparable harm to COMPANY for which money damages may not constitute an
adequate remedy.  Therefore, CONTRACTOR agrees that COMPANY may (i) suspend its
performance or otherwise immediately terminate the Agreement, and (ii) obtain
specific performance and injunctive or other equitable relief for any such
violation, in addition to its remedies at law, without proof of actual
damages.  CONTRACTOR agrees to waive any requirement for the securing or posting
of any bond in connection with such remedy.
 
Indemnification:
 
CONTRACTOR agrees to indemnify and hold harmless COMPANY and its parent,
affiliates, and subsidiaries and each of their respective officers, employees,
directors and agents from, and at COMPANY's option defend against, any and all
Claims, to the extent that such Claims arise from, or may be in any way
attributable to, (i) any violation of the provisions of this Attachment; (ii)
the negligence, gross negligence, bad faith, or intentional or willful
misconduct of CONTRACTOR or its subcontractors (whether or not approved by
COMPANY) or their respective employees, agents, consultants or other
representatives; or (iii) CONTRACTOR's use of any subcontractor (whether or not
approved by COMPANY) providing the services or parts thereof or arising out of
or relating to CONTRACTOR's performance under this Agreement.
 
Miscellaneous:
 
It is understood and agreed by CONTRACTOR and COMPANY that the proper, lawful
and secure collection, processing, storage, use, disclosure and disposal of
Confidential Personal Information pursuant to this Agreement is of the utmost
importance to COMPANY and the individuals about whom such Confidential Personal
Information pertains.  CONTRACTOR and COMPANY further understand and agree that
Confidential Personal Information is inherently valuable and therefore
CONTRACTOR agrees to take all appropriate measures, whether spelled out in this
Attachment or otherwise, to protect such Confidential Personal Information from
improper, unauthorized or unlawful access, disclosure, use or disposal.
 
-23-

--------------------------------------------------------------------------------

 
 
ATTACHMENT 6
 
DRUG TEST STANDARDS
 
Forms and Testing Organization
 
All drug testing shall be performed using the Universal Toxicology four part
"Non-DOT" Chain of Custody and Request Form with white and blue top page, and
shall be conducted by an independent third-party organization.
 
Types of Drug Tests
 
Each person subject to these drug testing requirements shall be tested as
described below for Amphetamines, Cannabinoids (Marijuana), Cocaine, Opiates,
Phencyclidine, Barbiturates and Benzodiazepine (collectively, "Tested
Substances").
 
All drug tests shall include urinalyses to detect the presence and level of
specific drugs or drug metabolites in a specimen.  Collected specimens shall be
analyzed by a Department of Health and Human Services (DHHS) certified
laboratory to identify the presence and level of each Tested Substance:
 
Pass/Fail Standards
 
Initial Screen                                     Confirmation Screen
Substance                                   Cutoff Levels
(ng/ml)*                                           Cutoff Levels (ng/ml)*
 
Amphetamines                                                 1,000                                             500
Cannabinoids
(Marijuana)                                                   50                                           15
Cocaine                                                  300                                           150
Opiates                                                 2,000                                           2,000
Phencyclidine                                                   25                                           25
Barbiturates                                                  300                                           300
Benzodiazepine                                                  300                                           300
 
*nanograms/milliliter
 
All specimens will be initially tested using an immunosassay for each Tested
Substance.  All specimens below the initial screen cutoff levels for all Tested
Substances will be eliminated from further analysis unless tampering by the
individual who rendered the specimen is suspected, and will be considered
negative.
 
If the initial screen indicates the potential presence of one or more of the
Tested Substances at or above the applicable initial screen cutoff level, or if
tampering with the specimen is suspected, a confirmatory test will be
performed.  Gas Chromatography/Mass Spectrometry (GC/MS) shall be used in each
confirmatory test.  Unless there is a legitimate medical explanation for the any
confirmatory test indicating the presence of a Tested Substance at or above the
confirmation screen cutoff level, such test shall be considered positive.
 
-24-

--------------------------------------------------------------------------------

 
Compensation Reduction
 
CONTRACTOR's compensation for the Services shall be reduced as follows for each
occurrence of CONTRACTOR's failure perform and document drug tests as required
hereunder:
 
1st occurrence during contract year $500
 
2nd occurrence during contract year $1,000
 
3rd occurrence during contract year $2,500
 
4th and all subsequent occurrences during contract year $5,000 each
 
Each person for whom CONTRACTOR fails to perform and document a required drug
test shall constitute a separate occurrence.  A contract year, for the foregoing
purposes, shall mean the period from the effective date of the agreement to
which these provisions apply (or anniversary thereof) to the immediately
following anniversary thereof.
 
Files Audit
 
CONTRACTOR shall keep accurate and complete records of all drug tests required
hereunder.  COMPANY may inspect those records upon prior request at any time
during normal business hours.  All such records shall be maintained (including
in respect of persons no longer employed by CONTRACTOR) until the expiration of
one year from date of final payment for any Services.  Each failure to maintain
and make available to COMPANY (in accordance with this paragraph) any of such
records shall constitute a failure to perform and document drug tests for
purposes of the compensation reduction provisions above.
 
-25-

--------------------------------------------------------------------------------

 
 
ATTACHMENT 7
 
BACKGROUND CHECK STANDARDS
 
Notices to tested persons
 
Prior to each background check, the person being checked shall be provided a
pre-adverse action disclosure notice that includes a copy of the individual's
consumer report and a copy of "A Summary of Your Rights Under the Fair Credit
Reporting Act" and should be given ten business days to take action to correct
any inaccurate information.
 
Consistent with the requirements of the Fair Credit Reporting Act, after an
adverse action is taken based on information from a criminal background check
done by a third party, the individual shall be provided with (i) an adverse
action notice including contact information for any third party reporting agency
involved, (ii) a statement that that CONTRACTOR and not the reporting agency
made the adverse decision, and (iii) notice of the right to dispute the accuracy
of completeness of the information in the report.
 
Types of Background Checks
 
Criminal history background checks shall include a lifetime country-wide search
of public records for federal, state, and county/local misdemeanor and felony
convictions, deferred adjudications and probation.  Background checks shall be
conducted by a Company-approved third party reporting agency (the Approved
Vendors listed below are deemed Company-approved for this purpose).
 
Each background check (including rechecks) shall consist of a national criminal
check, a state criminal check, and a check of the Sex Offender Registry, and
shall include a Social Security Number trace with a validation (to reveal past
and present addresses associated with issuance).
 
Pass/Fail Standards
 
A person shall be deemed to have failed the applicable background check if:
 
o  
information is reported through the background check process indicating that
such person has failed to disclose or misrepresented information requested at
any time about such person's criminal background history;

 
o  
such person has ever committed any felony constituting a violent crime, crime
against a person, sexual offense or fraud;

 
o  
such person has committed any other felony, or has been incarcerated for a
felony, within 10 years prior to the date of such background check (i.e., for
these felonies there must be a 10-year lapse in time from the later of the
conviction and the end of any period of incarceration); or

 
o  
such person has committed any misdemeanor other than:

 
o  
traffic tickets;

 
o  
no more than one DUI conviction, and it must have occurred at least two years
prior to the date of the background check;

 
o  
thefts by check; provided that in the 48 months prior to the date of the
background check there can be no more than one theft by check and it must have
been for an amount less than $100; and

 
o  
drug-related misdemeanors committed greater than 48 months prior to the date of
the background check

 
For purposes of both felonies and misdemeanors, a person is deemed to have
committed the applicable offense if convicted of such offense (to include,
without limitation, sentences of probation and deferred adjudication).
 
-26-

--------------------------------------------------------------------------------

 
 
Compensation Reduction
 
CONTRACTOR's compensation for the Services shall be reduced as follows for each
occurrence of CONTRACTOR's failure perform and document background checks as
required hereunder:
 
1st occurrence during contract year $500
 
2nd occurrence during contract year $1,000
 
3rd occurrence during contract year $2,500
 
4th and all subsequent occurrences during contract year $5,000 each
 
Each person for whom CONTRACTOR fails to perform and document a required
background check shall constitute a separate occurrence.  A contract year, for
the foregoing purposes, shall mean the period from the effective date of the
agreement to which these provisions apply (or anniversary thereof) to the
immediately following anniversary thereof.
 
Files Audit
 
CONTRACTOR shall keep accurate and complete records of all background checks
required hereunder.  COMPANY may inspect those records upon prior request at any
time during normal business hours.  All such records shall be maintained
(including in respect of persons no longer employed by CONTRACTOR) until the
expiration of one year from date of final payment for any Services.  Each
failure to maintain and make available to COMPANY (in accordance with this
paragraph) any of such records shall constitute a failure to perform and
document background checks for purposes of the compensation reduction provisions
above.
 
Approved Vendors
 
·  
Lexis/Nexis:                                Full background

 
·  
HireRight:                                Full background

 
·  
PSI, Inc.:                                Full Background

 
(PSI is located in Dallas. Contact is Angie Jimenez (903) 258.4139)
 
·  
PublicData.com:                                Supplemental/secondary checks

 
 
-27-

--------------------------------------------------------------------------------

 


 